 

Exhibit 10.26.1

 

FIRST AMENDED AND RESTATED

RETENTION AWARD AGREEMENT

 

WHEREAS, Pier 1 Imports, Inc. (the “Company”) entered into a Retention Award
Agreement (the “Original Agreement”) with Mark R. Haley (“Executive”), pursuant
to which the Company agreed to pay to Executive a retention award of $380,000
(the “Retention Award”), in a cash lump sum, subject to applicable federal,
state, and local tax and other payroll withholding, within fifteen (15) days
following December 3, 2019 (the “Payment Date”) provided (i) Executive remained
employed by the Company or an Affiliate through the Payment Date, (ii)
Executive’s employment was terminated by the Company or an Affiliate prior to
the Payment Date without Cause, or (iii) Executive resigned for Good Reason
prior to the Payment Date; and

 

WHEREAS, the Company has determined to amend and restate the Original Agreement
in order to pay the Retention Award to Executive as of the date set forth below,
subject to a clawback provision in the event Executive’s employment with the
Company is terminated for “Cause” or Executive resigns without “Good Reason,”
each as defined below;

 

NOW, THEREFORE, the Original Agreement shall be amended and restated in its
entirety to read as follows:

 

A retention award of $380,000 (the “Award”) will be paid by Pier 1 Imports, Inc.
(the “Company”) or an Affiliate to Mark R. Haley (“Executive”) in a cash lump
sum within fifteen days of January 9, 2019 (“Payment Date”) subject to the
conditions set forth below.

 

 

1.

Definitions: For purposes of this First Amended and Restated Retention Award
Agreement (“Agreement”), the term:

 

“Affiliate” means any entity which is controlling, controlled by, or under
common control with the Company.

 

“Cause” shall mean a good faith determination by the Board (after providing the
Executive with reasonable notice and a reasonable opportunity to be heard in
person on the matter) that any of the following has occurred:

 

(i)

the Executive’s material or habitual failure to follow the reasonable and lawful
directions of any superior officer of the Company, provided the direction(s) is
not materially inconsistent with the duties or responsibilities of the
Executive’s position, or a material or habitual failure to perform Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s Disability) which failure is not cured within ten (10) days after a
written demand for performance is delivered to the Executive by the Company
which specifically identifies the manner in which the Company believes that the
Executive has materially or habitually failed to perform the Executive’s duties;

 

(ii)

the Executive’s indictment for, conviction of, or entry of a plea of guilty or
nolo contendere or no contest with respect to: (a) any felony, or any
misdemeanor involving dishonesty or moral turpitude (including pleading guilty
or nolo contendere to a felony or lesser charge which results from plea
bargaining), whether or not such felony, crime or lesser offense is connected
with the business of the Company, or (b) any crime connected with the business
of the Company;

 

(iii)

the Executive’s engaging in any gross negligence or gross misconduct in
connection with the performance of Executive’s duties hereunder, which is, or is
likely to be, materially injurious to the Company, its financial condition, or
its reputation;

 

(iv)

the Executive’s commission of or engagement in any act of fraud,
misappropriation, material dishonesty, or embezzlement, whether or not such act
was committed in connection with the business of the Company;

 

(v)

the Executive’s breach of fiduciary duty, or material breach of any other
provisions of this Agreement; or

 

(vi)

the Executive’s violation of the Company’s policy against harassment or its
equal employment opportunity policy, a material violation of the Company’s code
of business conduct, or any other policy or procedure of the Company.

“Disability” shall mean disability as defined under the Pier 1 Imports, Inc.
Long Term Disability Plan, (regardless of whether Executive is a participant
under such plan).

 

1

 

 

--------------------------------------------------------------------------------

 

“Good Reason” shall mean, without Executive’s written consent,

 

(i) a reduction of more than ten percent (10%) in the sum of Executive’s annual
base salary and target STI award as a percentage of base salary from those in
effect as of the Payment Date;

 

(ii) a material diminution in Executive’s authority, duties or responsibilities;
or

 

(iii) Executive’s mandatory relocation to an office more than fifty (50) miles
from the primary location at which Executive is required to perform Executive’s
duties as of the date of this Agreement.

 

In each case of Good Reason, Executive must provide the Company with written
notice of the facts giving rise to a claim that Good Reason exists for purposes
of this Agreement, within ten (10) days of the initial existence of such Good
Reason event, and the Company shall have the right to remedy such event within
thirty (30) days after receipt of Executive’s written notice (“the thirty (30)
day period”). If the Company remedies the Good Reason event within the thirty
(30) day period, the Good Reason event shall cease to exist. If the Company does
not remedy the Good Reason event within the thirty (30) day period, and
Executive does not incur a termination of employment within ten (10)
days following the earlier of: (i) the date the Company notifies Executive that
it does not intend to remedy the Good Reason or does not agree that there has
been a Good Reason event, or (ii) the expiration of the thirty (30) day period,
the Good Reason event shall cease to exist. Notwithstanding the foregoing, if
Executive fails to provide written notice to the Company of the facts giving
rise to a claim of Good Reason within ten (10) days of the initial existence
of such Good Reason event, the Good Reason event shall cease to exist as of the
eleventh (11th) day following the later of its initial occurrence or Executive’s
knowledge thereof.

 

 

2.

Repayment: If, on or prior to February 29, 2020, Executive is terminated for
“Cause” or voluntarily resigns without “Good Reason”, Executive agrees that
within ten (10) business days of the separation of Executive’s employment from
the Company or any of its Affiliates, Executive will repay the $380,000 Award
paid to Executive by the Company. Executive further agrees that Executive will
make the repayment to the Company or an Affiliate in the form of a check or
money order made payable to Pier 1 Imports, Inc.

 

In the event Executive is obligated to repay or reimburse the Company or an
Affiliate for the Award as provided in this Agreement, Executive authorizes the
Company or an Affiliate to deduct any portion of the Award which Executive is
obligated to repay or reimburse from any wages due and owing to Executive
including, but not limited to, Executive’s final paycheck.  Executive
understands and agrees that, if such monies are not sufficient to repay the full
amount Executive owes, Executive will still remain obligated to reimburse or pay
the balance to the Company or an Affiliate.

 

 

3.

Tax Withholding: Any compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

 

 

4.

Confidentiality: Executive shall treat as confidential the fact of Executive’s
receipt of this Award and its terms and conditions.  If the Company determines
that Executive has shared such information with any other person, the Executive
is obligated to repay the $380,000 Award paid to the Executive by the Company or
an Affiliate pursuant to the Agreement.

 

 

5.

Employment Status: This Agreement does not constitute a contract of employment
or a guarantee of employment for any length of time, one year or
otherwise.  Except where expressly superseded by state law, the Company or an
Affiliate is an at-will employer and reserves the right to terminate the
employment of any associate for any reason with or without past record of
corrective action. An associate also has the right to terminate his/her
employment with the Company or an Affiliate for any reason and at any time.

 

 

6.

Choice of Law and Venue: This Agreement was negotiated and entered into, at
least in part, in the state of Texas and shall be construed under the laws of
the state of Texas without regard to conflicts or choice of law and venue shall
be brought exclusively in Tarrant County, Texas.

 

PIER 1 IMPORTS, INC.

 

 

By:

/s/ Christine A. Murray

 

/s/ Mark R. Haley

Christine A. Murray

 

Mark R. Haley

Senior Vice President, Human Resources, and CHRO

 

 

 

 

 

Date: January 9, 2019

 

Date: January 9, 2019

 

 